       Case 2:17-cv-02651-GMN-EJY Document 34 Filed 11/07/18 Page 1 of 4




 1   Marc J. Randazza, (NV Bar No. 12265)
     Ronald D. Green (NV Bar No. 7360)
 2   Alex J. Shepard, (NV Bar No. 13582)
     RANDAZZA LEGAL GROUP, PLLC
 3   2764 Lake Sahara Drive, Suite 109
     Las Vegas, NV 89117
 4   Telephone: 702-420-2001
     ecf@randazza.com
 5
     Attorneys for Defendants,
 6   Stephen Fairfax and MTechnology
 7
                                UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9   SWITCH, LTD.,                                    Case No. 2:17-cv-02651-GMN-VCF
10   a Nevada limited liability company,
                 Plaintiff,                           STIPULATION TO EXTEND DISCOVERY
11                                                    DEADLINES
           vs.
12                                                    (First Request)
     STEPHEN FAIRFAX; MTECHNOLOGY;
13   DOES 1 through 10; and ROE ENTITITIES
14   11 through 20, inclusive,

15                Defendants.
16
                                                      Case No. 2:17-cv-02651-GMN-VCF
17
18
           Pursuant to LR IA 6-1 and LR 26-4, the parties, by and through their
19
     respective counsel of record, hereby stipulate and request that this Court extend
20
     the current discovery deadlines for all parties to in the above-captioned case for
21
     a period of 90 days. In addition, the parties request that the dispositive motions
22
     and pretrial order deadlines be extended in accordance with the discovery
23
     extension as outlined in this stipulation.
24
           In support of this Stipulation and Request, the parties state as follows:
25
26
27
                                                -1-
28                            Stipulation to Extend Discovery Deadlines
                                       2:17-cv-02651-GMN-VCF
       Case 2:17-cv-02651-GMN-EJY Document 34 Filed 11/07/18 Page 2 of 4




 1   1.0   Discovery Completed to Date
 2         To date the parties have completed the following discovery:
 3         No discovery has been completed at this time.
 4   2.0   Discovery Remaining to be Completed
 5         2.1   Written discovery needs to be propounded upon Defendants.
 6         2.2   Written discovery needs to be propounded upon Plaintiff.
 7         2.3   Depositions of the parties, possible witnesses, and experts need to
 8               be set.
 9   3.0   Reasons(s) Why Discovery has not been Completed
10         Following the Court’s order denying Defendants’ Motion to Dismiss and
11   Plaintiff’s Motion for a Preliminary Injunction (Doc. No. 33), the parties engaged
12   in, and continue to engage in, fruitful settlement negotiations, including an in-
13   person settlement meeting in Boston, Massachusetts.                As part of these
14   negotiations, which are ongoing, the parties discussed informal discovery that
15   could potentially resolve or narrow the issues in this case, and decided to
16   postpone formal discovery.     On November 6, 2018, the parties decided to
17   resume with formal discovery, but continue to engage in settlement
18   negotiations.
19   4.0   Proposed Schedule for Completing all Remaining Discovery
20
21    Scheduled Event            Current Deadline                Proposed Deadline
      Expert disclosures         November 7, 2018                February 5, 2019
22    Rebuttal expert            December 7, 2018                March 7, 2019
      disclosures
23
      Discovery cut-off date     January 7, 2019                 April 8, 2019
24    Dispositive motions        February 5, 2019                May 6, 2019
      Pretrial order             March 7, 2019                   June 5, 2019
25
26
27
                                              -2-
28                          Stipulation to Extend Discovery Deadlines
                                     2:17-cv-02651-GMN-VCF
         Case 2:17-cv-02651-GMN-EJY Document 34 Filed 11/07/18 Page 3 of 4




 1          Applications to extend any date set by the discovery plan, scheduling
 2   order, or other order must, in addition to satisfying the requirements of LR IA 6-1,
 3   be supported by a showing of good cause for the extension. In accordance
 4   with LR 26-4, all motions or stipulations to extend a deadline set forth in a
 5   discovery plan shall be received by the Court no later than 21 days before the
 6   expiration of the subject deadline.1 A request made after the expiration of the
 7   subject deadline shall not be granted unless the movant demonstrates that the
 8   failure to act was the result of excusable neglect. Any motion or stipulation to
 9   extend a deadline or to reopen discovery shall include:
10          (a) A statement specifying the discovery completed;
11          (b) A specific description of the discovery that remains to be completed;
12          (c) The reasons why the deadline was not satisfied or the remaining
13              discovery was not completed within the time limits set by the discovery
14              plan; and
15          (d) A proposed schedule for completing all remaining discovery.
16          It is not good cause for a late request to extend discovery that the parties
17   informally postponed discovery. No stipulations are effective until approved by
18   the Court, and “[a]ny stipulation that would interfere with any time set for
19   completion of discovery, for hearings of a motion, or for trial, may be made only
20   with approval of the Court.” See LR 7-1(b).
21
22
23
24

25   1The Scheduling Order (Doc. No. 31) specifies that stipulations or motions to modify the discovery
     plan “must be made not later than December 17, 2018.”
26
27
                                                   -3-
28                               Stipulation to Extend Discovery Deadlines
                                          2:17-cv-02651-GMN-VCF
      Case 2:17-cv-02651-GMN-EJY Document 34 Filed 11/07/18 Page 4 of 4




 1        IT IS SO STIPULATED.
 2        Dated this 7th day of November, 2018.
 3
 4   RANDAZZA LEGAL GROUP, PLLC                 WEIDE & MILLER, LTD.

 5   /s/Ronald D. Green                         /s/Christopher Austin
     Marc J. Randazza, NV Bar # 12265           F. Christopher Austin, Esq.
 6   Ronald D. Green, NV Bar # 7360             Ryan Gile, Esq.
     Alex J. Shepard, NV Bar # 13582            10655 Park Run Drive, Suite 100
 7
     RANDAZZA LEGAL GROUP, PLLC                 Las Vegas, Nevada 89144
 8   2764 Lake Sahara Drive, Suite 109          <caustin@weidemiller.com>
     Las Vegas, NV 89117                        <rgile@weidemiller.com>
 9                                              Attorneys for Plaintiff,
     Attorneys for Defendants,
10   Stephen Fairfax and MTechnology            Switch, Ltd

11
12
13                                         IT IS SO ORDERED.
14
15
16                                         UNITED STATES DISTRICT JUDGE
17
                                           DATED:
18
19
20
21
22
23
24

25
26
27
                                             -4-
28                         Stipulation to Extend Discovery Deadlines
                                    2:17-cv-02651-GMN-VCF
